          Case 2:17-cv-01347-MCE-EFB Document 173 Filed 10/15/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE
KAREN RIGSBY, ET AL.,

                                                          CASE NO: 2:17−CV−01347−MCE−EFB
                     v.

INTERCARE SPECIALTY RISK
INSURANCE SERVICES, INC., ET AL.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 10/15/19




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: October 15, 2019


                                      by: /s/ A. Benson
                                                           Deputy Clerk
